DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 11/08/2019. Claims 4-11 and 13-17 are amended. Claims 1-17 are currently pending.
Claim Objections
Claims 1-2 and 12 are objected to because of the following informalities:  
In claim 1, line 7, the phrase “where it terminates in one of the converging surfaces” should read “where the conduit/the at least one conduit terminates in one of the converging surface” or similar language to maintain consistency in referring to the conduit previously introduced.
In claim 1, line 8, the phrase “where it forms the tip” should read “where the core forms the tip” or similar language to maintain consistency in referring to the core previously introduced.
In claim 1, lines 11-12, the phrase “defined by first material and by the second material” should read “defined by the first material and by the second material”.
In claim 2, there appears to be a comma instead of a period at the end of the claim. 
In claim 12, the phrase “each of the plurality of conduits” should read “each conduit of the plurality of conduits” or “at least one conduit of the plurality of conduits” to refer to a conduit of the plurality of conduits. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites “the body portion forms an outer portion… and forming an outer surface of the body portion”. It is unclear how the body portion forms an outer surface of itself. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the body portion forming an outer surface of the needle.
	Regarding claim 7, the claim recites “one of the first, second and cover material” in line 2. There is insufficient antecedent basis for the phrase “the… cover material”, since cover material has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a cover material.
	Regarding claim 8, the preamble of the claim recites “a needle according to”. It is unclear which claim the claim is dependent on, therefore the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to be dependent on claim 1.
	Regarding claim 9, the claim recites “the cover material”. There is insufficient antecedent basis for this limitation in the claim, since a cover material has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a cover material.
Regarding claim 10, the claim recites “a plurality of conduits”. It is unclear whether the plurality of conduits includes the at least one conduit previously introduced, or is introducing a new, separate plurality of conduits. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the plurality of conduits including the at least one conduit previously introduced.
	Regarding claim 11, the claim recites “a plurality of conduits”. It is unclear whether the plurality of conduits includes the at least one conduit previously introduced, or is introducing a new, separate plurality of conduits. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the plurality of conduits including the at least one conduit previously introduced.
	Regarding claim 14, the claim recites “more than two converging surfaces”. It is unclear whether the phrase includes the at least two surfaces previously introduced, or is introducing new, separate converging surfaces. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the at least two converging surfaces including a third converging surface.
	Claim 3-6 and 12 are indefinite due to its dependency on indefinite base claims 2 and 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 8, the preamble of the claim recites “a needle according to”. Since the claim is not dependent on a previously introduced claim, the claim is in improper dependent form and fails to further limit the subject matter of a claim upon which it depends. For examination purposes, the claim is interpreted to be dependent off of claim 1 (see also 112(b) rejection above).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (5478328) in view of Lee (US 2014/0031758 A1).
	Regarding claim 1, Silverman discloses (abstract; col. 6 line 60-col. 8 line 25; figs. 3a-3p) a needle (at least fig. 3o) extending in an axial direction between an end (proximal hub end, col. 6 line 60-col. 7 line 6) and a tip (solid tip 3, figs. 3a-3p) and forming a body portion (shaft 1) and a tip portion between the end and the tip (tapered region 2), the body portion located between the tip portion and the end (figs. 3a-3p) and having a cylindrical cross-section (figs. 3a-3p depict shaft 1 being cylindrical in shape and therefore including a cylindrical cross-section) and the tip portion located between the body portion and the tip (figs. 3a-3p) and forming at least two surfaces converging towards the tip and defining a cutting edge (cutting edges of tapered region 2, which converge towards each other and may be sharp, col. 6 line 60-col. 7 line 6) , the needle comprising a solid core (solid tip 3 formed between channels 13, annotated fig. 3o) and a peripheral portion (tip 3 outside of channels 13, annotated fig. 3o) extending about the core (peripheral portion extends about solid tip 3 within channels 13, fig. 3o), the needle forming at least one conduit (at least one channel 13, col. 8 lines 1-3; fig. 3o) extending in the peripheral portion in the axial direction from the body portion into the tip portion (fig. 3o) where it terminates in one of the converging surfaces (channel 13 terminates in converging surface, fig. 3o), and the core extending from the body portion into the tip portion where it forms the tip (fig. 3o), wherein the core is 
	However, Silverman fails to disclose the peripheral portion made from a second material different from the first material; and the converging surfaces extending such that the cutting edge is defined both by first material and by the second material.
	Lee teaches (paras. [0029]-[0036]; figs. 1-3), in the same field of endeavor, a syringe needle including a solid core formed of a first material (syringe needle 110 formed of metal, para. [0030]) and a peripheral portion (at least first insulation layer 112, para. [0031]; fig. 2) extending about the core (fig. 2 depicts first insulation layer 112 extending about syringe needle 110) made from a second material different from the first material (first insulation layer 112 made from material other than metal, further note dissimilar metal layer 116 made from different metal, paras. [0032]-[0034]), for the purpose of forming a thermocouple junction in the needle (para. [0032]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silverman to include a peripheral portion formed of a different material, as taught by Lee, in order to provide the needle with the capability of forming a thermocouple junction, which would allow the syringe to measure an inner temperature of the human body (see col. 6 line 60-col. 7 line 6 of Silverman disclosing the needle for use as a syringe needle).
	The combination of Silverman and Lee further teaches the converging surfaces extending such that the cutting edge is defined both by first material and by the second material (first insulation layer 112 formed in tip portion such that both materials would be present in tip and therefore cutting edge, figs. 3a-3p of Silverman).

    PNG
    media_image1.png
    597
    605
    media_image1.png
    Greyscale

Annotated Figure 3o of Silverman
	Regarding claim 2, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the body portion forms an outer portion extending about the peripheral portion and forming an outer surface of the body portion (shaft 1 forms outer surface of needle including peripheral portion, figs. 3a-3p),
	Regarding claim 7, Silverman (as modified) teaches the device of claim 2. Silverman (as modified) further teaches wherein at least one of the first, second, and cover material is a polymer material (first insulation layer 112 may be formed of a polyimide, which is a polymer, para. [0034] of Lee).
	Regarding claim 8, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach wherein the first material is a metal material.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the solid core of a metal material, since Silverman (as modified) fails to teach the specific material of the solid core and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	Regarding claim 10, Silverman (as modified) teaches the device of claim 1. Silverman further discloses comprising a plurality of conduits (at least two channels 13, fig. 3o) extending axially and concentrically about the core in the peripheral portion (fig. 3o).
	Regarding claim 11, Silverman (as modified) teaches the device of claim 1. Silverman further discloses comprising a plurality of conduits (at least two channels 13, fig. 3o) extending axially in the peripheral portion (fig. 3o).
	Regarding claim 12, Silverman (as modified) teaches the device of claim 11. Silverman further discloses wherein each of the plurality of conduits forms an opening in a corresponding one of the converging surfaces such that each surface has one opening into the corresponding conduit (openings 15 formed in cutting edge surfaces as depicted in fig. 3o, col. 8 lines 1-16).
	Regarding claim 16, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the tip portion terminates in a sharp pointed tip (fig. 3o).
	Regarding claim 17,.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 2 above, and further in view of Levy (US 2010/0298736 A1).
	Regarding claim 3, Silverman (as modified) teaches the device of claim 2. 
	However, Silverman (as modified) fails to teach wherein the first material has a higher E-module than the second material.
	Levy teaches (paras. [0059] and [0068]; figs. 30-32), in the same field of endeavor, a biopsy needle including a tip portion formed of two different materials, where one material is stiffer than the other material (second material can be stiffer than first material, para. [0068]), for the purpose of providing physician-controlled variable stiffness, which may be desired to control steerability of the needle (paras. [0059] and [0068]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silverman (as modified), to have the first material be stiffer than the second material, such that the first material would have a higher E-module than the second material, as taught by Levy, in order to provide physician-controlled variable stiffness, which would allow for greater steerability of the needle and may be desired for specific applications of the needle.
	Regarding claim 6, Silverman (as modified) teaches the device of claim 2.
	However, Silverman (as modified) fails to teach wherein the outer portion is made from a cover material, the cover material having a lower E-module than the first material.
	Levy teaches (paras. [0059] and [0068]; figs. 30-32), in the same field of endeavor, a biopsy needle including a tip portion formed of two different materials, where one material is less stiff than the other material (first material is less stiff than second material, para. [0068]), for the purpose of providing physician-controlled variable stiffness, which may be desired to control steerability of the needle (paras. [0059] and [0068]).
.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 2 above, and further in view of Makower (US 6302875 B1).
	Regarding claim 4, Silverman (as modified) teaches the device of claim 2.
	However, Silverman (as modified) fails to teach wherein the outer portion is made from a cover material, the cover material having a higher E-module than the second material.
	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising an outer portion formed of a cover material having a higher stiffness than a material in a distal portion of the sheath (stiffness/hardness in outer skin 15 of proximal portion of sheath is greater than stiffness/hardness in outer skin 15 of distal portion of sheath, which are formed of different materials, col. 7 lines 29-33), for the purpose of imparting regionalized differences in rigidity or hardness to different parts of the sheath body (col. 7 lines 29-33).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device with the outer portion having a cover material with a higher E-module than the second material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
	Regarding claim 5, Silverman (as modified) teaches the device of claim 2.

	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising an outer portion formed of a cover material having a higher stiffness than a material in a distal portion of the sheath (stiffness/hardness in outer skin 15 of proximal portion of sheath is greater than stiffness/hardness in outer skin 15 of distal portion of sheath, which are formed of different materials, col. 7 lines 29-33), for the purpose of imparting regionalized differences in rigidity or hardness to different parts of the sheath body (col. 7 lines 29-33).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device with the outer portion having a cover material with a higher E-module than the first material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Shah (US 2016/0338734 A1).
	Regarding claim 9, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach wherein the cover material is a ceramic material.
	Shah teaches (para. [0074]), in the same field of endeavor, a needle including a wall structure formed of ceramic material, for the purpose of providing adequate column strength to the needle (para. [0074]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the cover material being formed of a ceramic material, as taught by Shah, in order to provide adequate column strength to the needle for delivery of the needle during procedures.
	Regarding claim 13, Silverman (as modified) teaches the device of claim 1.
	However, Silverman (as modified) fails to teach wherein the needle is a polymer needle made exclusively of two different polymer materials.
	Shah teaches (para. [0074]), in the same field of endeavor, a needle including a wall structure formed of two different polymer materials (wall structure may be formed of polymers and combinations thereof, such that one of ordinary skill would’ve understood two polymers to be combined, para. [0074]), for the purpose of providing adequate column strength to the needle (para. [0074]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to be formed of two polymer materials, as taught by Shah, in order to provide adequate column strength to the needle based on the desired procedure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Nobles (US 5562696).
	Regarding claim 14, Silverman (as modified) teaches the device of claim 1.
	However, Silverman (as modified) fails to teach wherein the tip portion forms more than two converging surfaces.
	Nobles teaches (col. 5 line 53-col. 6 line 4), in the same field of endeavor, a needle assembly including a tip portion forming more than two converging surfaces (puncturing head has three converging surface, figs. 1-3), for the purpose of permitting easy advancement of the trocar through tissue (col. 5 line 53-col. 6 line 4).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) tip portion to include more than two converging surfaces, as taught by Nobles, in order to permit easier advancement of the device through .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Stinger (US 5634913).
	Regarding claim 15, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach wherein the converging surfaces defines an angle in the range of 5°- 45° to the axial direction.
	Stinger teaches (col. 2 lines 33-41 and col. 5 lines 12-27; figs. 2-4), in the same field of endeavor, a needle including a tip portion (beveled point 34, figs. 3-4), wherein converging surfaces of the tip portion define an angle in the range of 5°-45° to the axial direction (angle of bevel is 10°-15°, col. 2 lines 33-41), for the purpose of enabling proper placement of the needle for puncturing the skin (col. 2 lines 33-41).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the claimed angle of the converging surfaces, as taught by Stinger, in order to enable the needle with proper placement for puncturing the skin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5607401 to Humphrey, disclosing a needle including stiffening members engaged with a needle composed of a polymeric material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771